         Case 1:20-cv-11593-RWZ Document 8 Filed 09/09/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


JOHN QUINLAN,

             Plaintiff,                    Civil Action No. 1:20-cv-11593-RWZ
     v.

QUAD/GRAPHICS, INC.,

             Defendant.


                          DECLARATION OF MATT SHUMA

    I, Matt Shuma, hereby depose and state as follows:

    1.      I am over the age of 18 and make the statements contained in this Declaration based

            on my personal knowledge. I am competent to testify as to all facts stated herein.

    2.      I work for Quad/Graphics, Inc. as a Senior Business Analyst.

    3.      In this position, I have access to and am familiar with the business records of

            Quad/Graphics. This Declaration is based in part on my review of Quad/Graphics’

            business records. These records were made at or near the time by someone with

            knowledge, or from information transmitted by someone with knowledge; these

            records are kept in Quad/Graphics’ regular course of business; and it is

            Quad/Graphics’ regular practice to make these records.

    4.      John Quinlan formerly worked for Quad/Graphics.

    5.      Before 2014, Mr. Quinlan was a part-owner of a company, UniGraphics, Inc.

    6.      Quad/Graphics acquired UniGraphics in February 2014.

    7.      As part of that deal, Quad/Graphics purchased Mr. Quinlan’s ownership in

            UniGraphics.
     Case 1:20-cv-11593-RWZ Document 8 Filed 09/09/20 Page 2 of 4



8.      In connection with the acquisition of UniGraphics, Quad/Graphics also agreed to

        employ Mr. Quinlan in a sales role.

9.      Mr. Quinlan signed an Employment Letter Agreement with Quad/Graphics. A true

        and accurate copy of Mr. Quinlan’s Employment Letter Agreement is attached as

        Exhibit 1.

10.     In working with Quad/Graphics, Mr. Quinlan primarily worked for one customer

        and its distributor.

11.     In working with this customer and its distributor, Mr. Quinlan developed extensive

        goodwill on behalf of Quad/Graphics.

12.     Mr. Quinlan learned Quad/Graphics confidential information about the customer

        and its distributor, including specialized pricing, profit margins, and customer

        preferences.

13.     From January 1, 2019 through June 18, 2020, Mr. Quinlan had over $5,000,000 in

        sales for Quad/Graphics.

14.     From January 1, 2019 through June 18, 2020, Mr. Quinlan’s sales yielded over

        $1,000,000 in margin for Quad/Graphics.

15.     The exact sales volume and margin attributable to Plaintiff are confidential trade

        secrets of Quad/Graphics.

16.     From January 1, 2019 through June 18, 2020, Mr. Quinlan was paid over $500,000

        in commissions.

17.     On June 18, 2020, Quad/Graphics terminated Mr. Quinlan.

18.     At the time of his termination, Mr. Quinlan’s base salary was $97,500.


[signature on next page]



                                        2
          Case 1:20-cv-11593-RWZ Document 8 Filed 09/09/20 Page 3 of 4




I declare under the penalties of perjury that the foregoing is true and correct. Executed

September 8, 2020.



/s/ Matt Shuma
Matt Shuma




                                                 3
          Case 1:20-cv-11593-RWZ Document 8 Filed 09/09/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of September 2020, a true copy of the foregoing

document was filed electronically through the Court’s CM/ECF system, is available for viewing

and downloading from the ECF system, will be sent electronically to counsel of record as

registered participants identified on the Notice of Electronic Filing and via first class mail to all

non-registered participants identified on the Notice of Electronic Filing.

                                                      /s/ Stephen Melnick
                                                      Stephen Melnick




                                                 4
